Exhibit 10.4

EXECUTION VERSION

THIRD AMENDED AND RESTATED TAX SHARING AGREEMENT

THIS THIRD AMENDED AND RESTATED TAX SHARING AGREEMENT (the “Agreement”), dated
as of May 23, 2013, is entered into between Ply Gem Holdings, Inc., a Delaware
corporation (“Parent”), and Ply Gem Industries, Inc., a Delaware corporation and
a wholly owned subsidiary of Holdings (“Industries” or the “Subsidiary”).

Ply Gem Investment Holdings, Inc., a Delaware corporation (“Investment
Holdings”), Parent and Industries entered into a Tax Sharing Agreement dated
February 12, 2004. Investment Holdings was the common parent corporation of an
affiliated group of corporations within the meaning of Section 1504(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), that elected to file
consolidated federal income tax returns, and Parent and Industries were members
of such group.

Ply Gem Prime Holdings, Inc., a Delaware corporation (“Prime Holdings”),
Investment Holdings, Parent and Industries entered into an Amended and Restated
Tax Sharing Agreement dated February 24, 2006. Prime Holdings was the common
parent corporation of an affiliated group of corporations within the meaning of
Section 1504(a) of the Code that elected to file consolidated federal income tax
returns, and Investment Holdings, Parent and Industries were members of such
group.

On January 11, 2010, Investment Holdings was merged with and into Prime
Holdings, with Prime Holdings being the surviving entity.

On March 17, 2011, Prime Holdings, Parent and the Subsidiary entered into Second
Amended and Restated Tax Sharing Agreement, effective as of January 11, 2010.
Prime Holdings was the common parent corporation of an affiliated group of
corporations within the meaning of Section 1504(a) of the Code that elected to
file consolidated federal income tax returns, and Parent and Industries were
members of such group.

On the date hereof, immediately prior to the closing of the public offering of
the common stock of Parent, Prime Holdings merged with and into Parent, with
Parent being the surviving entity.

It is expected that the Parent affiliated group will remain in existence, with
Parent becoming the common parent of the affiliated group that has elected to
file consolidated federal income tax returns, and the Subsidiary is a member of
such group.

Parent and the Subsidiary desire to set forth in this Agreement their agreement
as to certain matters relating to the inclusion of the Subsidiary Consolidated
Group (as defined below) in the Parent Consolidated Group (as defined below),
including the allocation of tax liabilities for years in which the Subsidiary is
so included, and certain other matters relating to taxes.

 

1



--------------------------------------------------------------------------------

The parties agree as follows:

1. DEFINITIONS.

“Adjustment” shall have the meaning set forth in Section 8.

“Agreement Year” shall mean any taxable year beginning on or after February 12,
2004 during which the Subsidiary Consolidated Group is included in the Parent
Consolidated Group.

“Balance Payment” shall have the meaning set forth in Section 4.

“Code” shall have the meaning set forth above.

“Estimated Income Tax Payments” shall have the meaning set forth in Section 4.

“Final Determination” shall mean the final resolution of any tax matter,
including, but not limited to, a closing agreement with the IRS or the relevant
state, local or foreign taxing authority, a claim for refund which has been
allowed, a deficiency notice with respect to which the period for filing a
petition with the United States Tax Court or the relevant state, local or
foreign tribunal has expired, or a decision of competent jurisdiction that is
not subject to appeal or as to which the time for appeal has expired.

“Industries” shall have the meaning set forth above.

“Investment Holdings” shall have the meaning set forth above.

“IRS” shall mean the Internal Revenue Service.

“Parent” shall have the meaning set forth above.

“Parent Consolidated Group” shall mean the affiliated group of corporations
(including any predecessors and successors thereto) within the meaning of
Section 1504(a) of the Code electing to file consolidated federal income tax
returns and of which Parent is the common parent.

“Parent Consolidated Return” shall have the meaning set forth in Section 2.

“Post-Consolidation Year” shall have the meaning set forth in Section 6 of this
Agreement.

“Prime Holdings” shall have the meaning set forth above.

“Pro Forma Subsidiary Attribute” shall have the meaning set forth in Section 5.

 

2



--------------------------------------------------------------------------------

“Pro Forma Subsidiary Return” shall have the meaning set forth in Section 3.

“Records” shall have the meaning set forth in Section 8.

“Regulations” shall mean the Treasury regulations promulgated under the Code.

“Subsidiary” shall have the meaning set forth above.

“Subsidiary Consolidated Group” shall mean the affiliated group of corporations
(including any predecessors and successors thereto) within the meaning of
Section 1504(a) of the Code, of which the Subsidiary would be the common parent
if it were not included in the Parent Consolidated Group.

“Subsidiary Return Items” shall have the meaning set forth in Section 8.

“Subsidiary Tax Package” shall have the meaning set forth in Section 7.

“Total Periodic Payments” shall have the meaning set forth in Section 4.

2. FILING OF CONSOLIDATED RETURNS AND PAYMENT OF CONSOLIDATED TAX LIABILITY.

For all taxable years in which Parent files consolidated federal income tax
returns (any such return of the Parent Consolidated Group for any taxable year,
a “Parent Consolidated Return”) and is entitled to include the Subsidiary
Consolidated Group in such returns, Parent shall include the Subsidiary
Consolidated Group in the consolidated federal income tax returns that it files
as the common parent corporation of the Parent Consolidated Group. Parent, the
Subsidiary and the other members of the Parent Consolidated Group shall file any
and all consents, elections or other documents and take any other actions
necessary or appropriate to effect the filing of such federal income tax
returns. For all taxable years in which the Subsidiary Consolidated Group is
included in the Parent Consolidated Group, Parent shall pay the entire federal
income tax liability of the Parent Consolidated Group and shall indemnify and
hold harmless the Subsidiary and each member of the Subsidiary Consolidated
Group against any such liability; provided, however, that the Subsidiary shall
make payments to Parent or receive payments from Parent as provided in this
Agreement for any Agreement Year.

3. PRO FORMA SUBSIDIARY RETURN.

For each Agreement Year, Parent shall prepare a pro forma federal income tax
return for the Subsidiary Consolidated Group (a “Pro Forma Subsidiary Return”).
Except as otherwise provided in this Agreement, the Pro Forma Subsidiary Return
for each Agreement Year shall be prepared as if the Subsidiary filed a
consolidated federal income tax return on behalf of the Subsidiary Consolidated
Group for such taxable period. The Pro Forma Subsidiary Return shall reflect any
carryovers of net operating

 

3



--------------------------------------------------------------------------------

losses, net capital losses, excess tax credits, or other tax attributes from
prior Pro Forma Subsidiary Returns (excluding those attributes that are carried
back pursuant to Section 5) that could have been utilized by the Subsidiary
Consolidated Group if the Subsidiary Consolidated Group had never been included
in the Parent Consolidated Group and all Pro Forma Subsidiary Returns had been
filed as actual returns. The Pro Forma Subsidiary Return shall be prepared in a
manner that reflects all elections, positions and methods used in the Parent
Consolidated Return that must be applied on a consolidated basis and otherwise
shall be prepared in a manner consistent with the Parent Consolidated Return.
The provisions of the Code that require consolidated computations, such as
Sections 861, 1201-1212 and 1231, shall be applied separately to the Subsidiary
Consolidated Group as if the Subsidiary Consolidated Group and the Parent
Consolidated Group (excluding the members of the Subsidiary Consolidated Group )
were separate affiliated groups, except that the Pro Forma Subsidiary Return
prepared for the last taxable year, or portion thereof, during which the
Subsidiary Consolidated Group is included in the Parent Consolidated Return
shall also include any gains or losses of the members of the Subsidiary
Consolidated Group on transactions within the Subsidiary Consolidated Group that
must be taken into account pursuant to Section 1.1502-13 of the Regulations and
reflected on the Parent Consolidated Return when the Subsidiary Consolidated
Group ceases to be included in the Parent Consolidated Return. For each
Agreement Year, Section 1.1502-13 of the Regulations shall be applied as if the
Subsidiary Consolidated Group were not a member of the Parent Consolidated
Group. For purposes of the Agreement, all determinations made as if the
Subsidiary Consolidated Group had never been included in the Parent Consolidated
Group and as if all Pro Forma Subsidiary Returns were actual returns shall
reflect any actual short taxable years resulting from the Subsidiary
Consolidated Group joining or leaving the Parent Consolidated Group.

4. TAX PAYMENTS.

(a) Estimated Income Tax Payments. For each Agreement Year, the Subsidiary shall
make periodic payments (“Estimated Income Tax Payments”) to Parent in such
amounts, that, combined, shall be equal to the estimated tax payments that would
be payable by the Subsidiary Consolidated Group if it were not included in the
Parent Consolidated Group, no later than the dates on which such estimated tax
payments would be due from the Subsidiary Consolidated Group if it were not
included in the Parent Consolidated Group.

(b) Balance Payment. For each Agreement Year, the Subsidiary shall pay to Parent
an amount equal to the tax payment that would be payable by the Subsidiary
Consolidated Group if it were not included in the Parent Consolidated Group, no
later than March 15 of the following year (the “Balance Payment”).

(c) Payments based on Pro Forma Subsidiary Return. For each Agreement Year, the
Subsidiary shall pay to Parent, no later than the date on which a Parent
Consolidated Return is filed for such Agreement Year, an amount equal to the sum
of (i) the federal income tax liability shown on the corresponding Pro Forma
Subsidiary

 

4



--------------------------------------------------------------------------------

Return prepared for such Agreement Year and (ii) the additions to tax, if any,
under Section 6655 of the Code that would have been imposed on the Subsidiary
Consolidated Group (treating the amount due to Parent under (i) above as its
federal income tax liability and treating any Estimated Income Tax Payments to
Parent pursuant to clause (a) as estimated payments under Section 6655 of the
Code) and which result from the inaccuracy of any information provided by the
Subsidiary to Parent pursuant to Section 7 hereof or from the failure of the
Subsidiary to provide any requested information, reduced by (iii) the sum for
such Agreement Year of the amount of the Estimated Income Tax Payments and the
Balance Payment (collectively, the “Total Periodic Payments”), plus (iv) any
interest and additions to tax (other than under Section 6655 of the Code) that
would be due under the Code if the Total Periodic Payments were actual payments
of tax. If the Total Periodic Payments to Parent for any Agreement Year exceed
the amount of the liability of the Subsidiary for such Agreement Year under the
preceding sentence, Parent shall pay to the Subsidiary an amount equal to such
excess within 10 days after filing the Parent Consolidated Return for such
Agreement Year. For purposes of this Agreement, the term “federal income tax
liability” includes the tax imposed by Sections 11, 55 and 59A of the Code, or
any successor provisions to such Sections. Parent shall notify the Subsidiary of
any amounts due from the Subsidiary to Parent pursuant to this Section 4 at
least 5 business days prior to the date such payments are due, and such payments
shall not be considered due until the later of the due date described above or
the fifth business day after Parent gives such notice.

5. LOSSES; REFUNDS.

If a Pro Forma Subsidiary Return for any Agreement Year reflects a net operating
loss, net capital loss, excess tax credit or other tax attribute (a “Pro Forma
Subsidiary Attribute”), which attribute is actually utilized in a Parent
Consolidated Return (including any amendments thereto), then, within 30 days
after the date such Pro Forma Subsidiary Attribute is actually realized in cash
(whether directly or by offset), Parent shall pay to the Subsidiary an amount
equal to the refund that the Subsidiary Consolidated Group would have received
as a result of the carryback of such Pro Forma Subsidiary Attribute to a Pro
Forma Subsidiary Return for any prior Agreement Year or Years, assuming that all
Pro Forma Subsidiary Returns had been filed as actual returns and that the
Subsidiary Consolidated Group had filed returns as a separate affiliated group
for all prior taxable years. All calculations of deemed refunds pursuant to this
Section 5 shall include interest computed as if the Subsidiary Consolidated
Group had filed a claim for refund or an application for a tentative carryback
adjustment pursuant to Section 6411(a) of the Code on the date on which the
relevant Parent Consolidated Return is filed.

6. PAYMENTS FOR TAXABLE YEARS IN THE EVENT OF DECONSOLIDATION.

(a) Payments by the Subsidiary to Parent. If for any taxable year after the
Subsidiary Consolidated Group ceases to be included in the Parent Consolidated
Group (a “Post-Consolidation Year”), (i) the federal income tax liability of the
Subsidiary

 

5



--------------------------------------------------------------------------------

Consolidated Group is less than the federal income tax liability that would have
been imposed with respect to the same period if the Subsidiary Consolidated
Group had not been included in the Parent Consolidated Group for any Agreement
Year and all Pro Forma Subsidiary Returns had been actual returns for such
years, or (ii) the federal income tax liability of the Parent Consolidated Group
is greater than the federal income tax liability that would have been imposed
with respect to the same period if the Subsidiary Consolidated Group had not
been included in the Parent Consolidated Group for any Agreement Year and all
Pro Forma Subsidiary Returns had been actual returns for such years, then, to
the extent that the Subsidiary has not already made a payment to Parent for
utilization of the tax attributes that gave rise to the decrease or increase
described in (i) or (ii), the Subsidiary shall pay to Parent an amount equal to
such decrease or increase within 10 days of the filing of Subsidiary
Post-Consolidation Year return. In the event that there is both a decrease and
an increase described in (i) and (ii), respectively, of the previous sentence
for any Post-Consolidation Year, then the Subsidiary shall make a payment to
Parent in an amount equal to the sum of such decrease and increase, unless such
decrease and increase (or any portion thereof) result from utilization of the
same tax attribute(s), in which case the amount of the payment will be reduced
accordingly.

(b) Payments by Parent to the Subsidiary. If for any Post-Consolidation Year
(i) the federal income tax liability of the Subsidiary Consolidated Group is
greater than the federal income tax liability that would have been imposed with
respect to the same period if the Subsidiary Consolidated Group had not been
included in the Parent Consolidated Group for any Agreement Year and all Pro
Forma Subsidiary Returns had been actual returns for such years, or (ii) the
federal income tax liability of the Parent Consolidated Group is less than the
federal income tax liability that would have been imposed with respect to the
same period if the Subsidiary Consolidated Group had not been included in the
Parent Consolidated Group for any Agreement Year and all Pro Forma Subsidiary
Returns had been actual returns for such years, then, to the extent that Parent
has not already made a payment to the Subsidiary for utilization of the tax
attributes that gave rise to the increase or decrease described in (i) or (ii),
Parent shall pay to the Subsidiary an amount equal to such increase or decrease
within 10 days of notification by the Subsidiary to Parent of the filing of
Subsidiary Post-Consolidation Year return. In the event that there is both an
increase and a decrease described in (i) and (ii), respectively, of the previous
sentence for any Post-Consolidation Year, then Parent shall make a payment to
the Subsidiary in an amount equal to the sum of such increase and decrease,
unless such increase and decrease (or any portion thereof) result from
utilization of the same tax attribute(s), in which case the amount of the
payment will be reduced accordingly.

(c) Documentation. Prior to the payment of any amounts due pursuant to this
Section 6, the parties shall exchange such information and documentation as is
reasonably satisfactory to each of them in order to substantiate the amounts due
pursuant to this Section 6. Any disputes as to such amounts and documentation
that cannot be resolved prior to the date on which a payment is due shall be
referred to an independent accounting firm whose fees shall paid one-half by the
Subsidiary and one-half by Parent.

 

6



--------------------------------------------------------------------------------

(d) Post-Consolidation Year Carrybacks.

(i) If a Subsidiary Consolidated Group federal income tax return for any
Post-Consolidation Year reflects a net operating loss, net capital loss, excess
tax credits, or any other tax attribute, whether or not the Subsidiary waives
the right to carryback any such attribute to a Parent Consolidated Return, no
payment with respect to such carrybacks shall be due from Parent.

(ii) If a Parent Consolidated Return for any Post-Consolidation Year reflects a
net operating loss, net capital loss, excess tax credits, or any other tax
attribute, such attribute may be carried back to Parent Consolidated Return for
an Agreement Year, and Parent shall be entitled to retain (without any
obligation to reimburse the Subsidiary) the full amount of any refund received
in connection therewith. In the event that the Subsidiary (or any other member
of the Subsidiary Consolidated Group ) receives any refund with respect to an
Agreement Year issued in connection with a carryback of a Parent Consolidated
Group tax attribute from a Post-Consolidation Year to a Parent Consolidated
Return for an Agreement Year, the Subsidiary (or such member of the Subsidiary
Consolidated Group) shall promptly pay the full amount of such refund to Parent.

(e) No Duplication of Payment. Notwithstanding anything to the contrary herein,
neither Section 5(a) nor Section 5(b) shall require the Subsidiary or Parent, as
the case may be, to make any payment pursuant to such section to the extent that
the payment is attributable to a tax attribute for which payment has previously
been made pursuant to Section 4.

7. PREPARATION OF TAX PACKAGE AND OTHER FINANCIAL REPORTING INFORMATION.

The Subsidiary shall provide to Parent, in a format determined by Parent, all
information requested by Parent as reasonably necessary to prepare the Parent
Consolidated Return and the Pro Forma Subsidiary Return (the “Subsidiary Tax
Package”). The Subsidiary Tax Package with respect to any taxable year shall be
provided to Parent on a basis consistent with practices of the Parent
Consolidated Group. The Subsidiary shall also provide to Parent information
required to determine the Total Periodic Payments, current federal taxable
income, current and deferred tax liabilities, tax reserve items and any
additional current or prior information required by Parent on a timely basis
consistent with practices of the Parent Consolidated Group.

8. RETURNS, AUDITS, REFUNDS, AMENDED RETURNS, LITIGATION, ADJUSTMENTS AND
RULINGS.

(a) Returns. Parent shall have exclusive and sole responsibility for the
preparation and filing of the Parent Consolidated Returns (including requests
for extensions) and any other returns, amended returns and other documents or
statements required to be filed with the IRS in connection with the
determination of the federal income tax liability of the Parent Consolidated
Group.

 

7



--------------------------------------------------------------------------------

(b) Audits; Refund Claims. Parent will have exclusive and sole responsibility
and control with respect to the conduct of IRS examinations of the returns filed
by the Parent Consolidated Group and any refund claims with respect to such
returns, including without limitation the right to select counsel, the right to
determine the court or other body in which any contest shall be brought, the
right to determine whether to contest a proposed deficiency or to pay a tax and
sue for a refund and the right to determine whether and how to appeal any
adverse determination. The Subsidiary shall assist and cooperate with Parent
during the course of any such proceeding. Parent shall give the Subsidiary
notice of and consult with the Subsidiary with respect to any issues relating to
items of income, gain, loss, deduction or credit of the Subsidiary (or any other
member of the Subsidiary Consolidated Group ) (any such items, “Subsidiary
Return Items”). Parent shall not settle or otherwise compromise any Subsidiary
Return Item that would result in additional liability for the Subsidiary under
this Agreement without the written consent of the Subsidiary, which consent
shall not be unreasonably withheld. If the Subsidiary does not respond to
Parent’s request for consent within 30 days, the Subsidiary shall be deemed to
have consented.

(c) Litigation. If the federal income tax liability of the Parent Consolidated
Group becomes the subject of litigation in any court, the conduct of the
litigation shall be controlled exclusively by Parent. The Subsidiary shall
assist and cooperate with Parent during the course of litigation, and Parent
shall consult with the Subsidiary regarding any issues relating to Subsidiary
Return Items.

(d) Expenses. The Subsidiary shall reimburse Parent for all reasonable
out-of-pocket expenses (including, without limitation, legal, consulting and
accounting fees) in the course of proceedings described in paragraphs (b) and
(c) of this Section 8, to the extent such expenses are reasonably attributable
to Subsidiary Return Items for any Agreement Year.

(e) Recalculation of Payments to Reflect Adjustments. To the extent that there
is a Final Determination with respect to a Parent Consolidated Return that
results in a change in an item relating to such return (an “Adjustment”) that
affects the treatment of a Subsidiary Return Item for an Agreement Year, a
corresponding adjustment shall be made to the corresponding Pro Forma Subsidiary
Return. All calculations of payments made pursuant to Sections 4, 5 and 6 of
this Agreement shall be recomputed to reflect the effect of any Adjustments on
the relevant Pro Forma Subsidiary Return. Within 5 days after any such
Adjustment, the Subsidiary or Parent, as appropriate, shall make a payment to
the other party reflecting such Adjustment, plus interest pursuant to Section 9
of the Agreement, calculated as if payments by and to the Subsidiary pursuant to
Sections 4, 5 and 6 of this Agreement and this Section 8 were payments and
refunds of federal income taxes. The Subsidiary shall further pay to Parent the
amount of any penalties or additions to tax incurred by the Parent Consolidated
Group as a result of an adjustment to any Subsidiary Return Item for an
Agreement Year.

 

8



--------------------------------------------------------------------------------

(f) Rulings. The Subsidiary shall assist and cooperate with Parent and take all
actions requested by Parent in connection with any ruling requests submitted by
Parent to the IRS.

(g) Applicability with Respect to All Consolidated Returns. The provisions of
Sections 8(a), (b) and (c) above shall apply to Parent Consolidated Returns and
Subsidiary Return Items for all taxable years in which the Subsidiary is
includable in the Parent Consolidated Group.

(h) Document Retention, Access to Records and Use of Personnel. Until the
expiration of the relevant statute of limitations (including extensions), the
Subsidiary shall (i) retain records, documents, accounting data, computer data
and other information (collectively, the “Records”) necessary for the
preparation, filing, review, audit or defense of all tax returns relevant to an
obligation, right or liability of either party under the Agreement; and
(ii) give Parent reasonable access to such Records and to its personnel
(insuring their cooperation) and premises to the extent relevant to an
obligation, right or liability of either party under the Agreement. Prior to
disposing of any such Records, the Subsidiary shall notify Parent in writing of
such intention and afford Parent the opportunity to take possession or make
copies of such Records at its discretion.

9. INTEREST.

Interest required to be paid by or to the Subsidiary pursuant to the Agreement
shall, unless otherwise specified, be computed at the rate and in the manner
provided in the Code for interest on underpayments and overpayments,
respectively, of federal income tax for the relevant period. Any payments
required pursuant to the Agreement which are not made within the time period
specified in the Agreement shall bear interest at a rate equal to the rate
provided in the Code for interest on underpayments of tax.

10. FOREIGN, STATE AND LOCAL INCOME TAXES.

(a) In the case of foreign, state or local taxes based on or measured by the net
income of the Parent Consolidated Group, or any members of the Parent
Consolidated Group (other than solely with respect to the Subsidiary
Consolidated Group or solely with respect to members of the Parent Consolidated
Group other than members of the Subsidiary Consolidated Group ) on a combined,
consolidated or unitary basis, the provisions of this Agreement shall apply with
equal force to such foreign, state or local tax for each Agreement Year, whether
or not the Subsidiary Consolidated Group is included in the Parent Consolidated
Group for federal income tax purposes; provided, however, that interest pursuant
to the first sentence of Section 9 of this Agreement shall be computed at the
rate and in the manner provided under such foreign, state or local law for
interest on underpayments and overpayments of such tax for the relevant period,
and references to provisions of the Code throughout the Agreement shall be
deemed to be references to analogous provisions of foreign, state and local law.

 

9



--------------------------------------------------------------------------------

(b) For any taxable year, Parent shall have the sole and exclusive control of
(a) the determination of whether a combined, consolidated or unitary tax return
should be filed for any foreign, state or local tax purpose and (b) all foreign,
state or local income tax audits and litigation with respect to the Subsidiary
Consolidated Group to the same extent as provided in this Agreement for federal
income tax matters (including the right in its sole discretion to have the
Subsidiary pay any disputed taxes and sue for a refund in the forum of Parent’s
choice). The Subsidiary shall reimburse Parent for all reasonable out-of-pocket
expenses (including, without limitation, legal, consulting and accounting fees)
in the course of proceedings described in the preceding sentence, to the extent
such expenses are reasonably attributable to the Subsidiary Consolidated Group.

(c) The Subsidiary shall be responsible for filing tax returns relating to
payroll, sales and use, property, withholding, capital stock, net worth and
similar taxes attributable to members of the Subsidiary Consolidated Group and
shall be responsible for the payment of such taxes.

(d) For all taxable years that the Subsidiary is a member of the Parent
Consolidated Group, the Subsidiary shall have the sole and exclusive
responsibility for all taxes based on or measured by net income that are
determined solely by the income of the Subsidiary Consolidated Group (or any
combination of the members thereof, including the predecessors and successors of
such members) on a combined, consolidated, unitary or separate company basis.

(e) Parent will provide notice of and consult with the Subsidiary with respect
to any issue relating to such audits and litigation, and the Subsidiary will
provide to Parent any information necessary to conduct such audits and
litigation. Parent shall not settle or otherwise compromise any audits or
litigation that would result in additional liability for the Subsidiary under
this Section 10 without the written consent of the Subsidiary, which consent
shall not be unreasonably withheld, delayed or conditioned. If the Subsidiary
does not respond to Parent’s request for consent within 30 days, the Subsidiary
shall be deemed to have consented.

11. SUCCESSORS AND ACCESS TO INFORMATION.

The Agreement shall be binding upon and inure to the benefit of any successor to
any of the parties, by merger, acquisition of assets or otherwise, to the same
extent as if the successor had been an original party to the Agreement, and in
such event, all references in this Agreement to a party shall refer instead to
the successor of such party. If for any taxable year the Subsidiary is no longer
included in the Parent Consolidated Group, Parent and the Subsidiary agree to
provide to the other party any information reasonably required to complete tax
returns for taxable periods beginning after the Subsidiary is no longer included
in a Parent Consolidated Return, and each of Parent and the Subsidiary will
cooperate with respect to any audits or litigation relating to any Parent
Consolidated Return.

 

10



--------------------------------------------------------------------------------

12. CONFIDENTIALITY.

Each of Parent and the Subsidiary agrees that any information furnished pursuant
to the Agreement is confidential and, except as and to the extent required by
law or otherwise during the course of an audit or litigation or other
administrative or legal proceeding, shall not be disclosed to other persons. In
addition, each of Parent and the Subsidiary shall cause its employees, agents
and advisors to comply with the terms of this Section 12.

13. GOVERNING LAW.

The Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware applicable to contracts entered into and to be fully
performed within the State of Delaware.

14. HEADINGS.

The headings in the Agreement are for convenience only and shall not be deemed
for any purpose to constitute a part or to affect the interpretation of the
Agreement.

15. SECTION REFERENCES.

References to Sections shall, unless otherwise specified, be references to
Sections of this Agreement.

16. COUNTERPARTS.

The Agreement may be executed simultaneously in two or more counterparts, each
of which will be deemed an original, and it shall not be necessary in making
proof of the Agreement to produce or account for more than one counterpart.

17. SEVERABILITY.

If any provision of the Agreement is held to be unenforceable for any reason, it
shall be adjusted rather than voided, if possible, in order to achieve the
intent of the parties to the maximum extent practicable. In any event, all other
provisions of the Agreement shall be deemed valid, binding, and enforceable to
their full extent.

18. TERMINATION.

The Agreement shall remain in force and be binding so long as the applicable
period of assessments (including extensions) remains unexpired for any taxes
contemplated by the Agreement; provided, however, that neither Parent nor the
Subsidiary shall have any liability to the other party with respect to tax
liabilities for any taxable year in which the Subsidiary Consolidated Group is
not included in the Parent Consolidated Return for such year, except as provided
in Sections 5 and 10.

 

11



--------------------------------------------------------------------------------

19. SUCCESSOR PROVISIONS.

Any reference herein to any provisions of the Code or Treasury Regulations shall
be deemed to include any amendments or successor provisions thereto, as
appropriate.

20. COMPLIANCE BY THE SUBSIDIARY.

Parent and the Subsidiary each agrees to cause all members of the Parent
Consolidated Group and the Subsidiary Consolidated Group (including predecessors
and successors to such members) to comply with the terms of this Agreement.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties to this Agreement has caused this
Agreement to be executed by its duly authorized officer as of the date first
above written.

 

PLY GEM HOLDINGS, INC. By:  

/s/ Shawn K. Poe

  Name:   Shawn K. Poe   Title:   Vice President and Chief Financial Officer PLY
GEM INDUSTRIES, INC. By:  

/s/ Shawn K. Poe

  Name:   Shawn K. Poe   Title:   Vice President and Chief Financial Officer

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED TAX SHARING AGREEMENT]

 

 

13